COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00266-CR
                             NO. 02-16-00267-CR


JOHN JOSEPH JORDAN                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                 TRIAL COURT NOS. 56,639-B, 57,450-B

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant John Joseph Jordan attempts to appeal from his conviction for

possession of a controlled substance, Oxycodone, and his conviction for the theft

of property worth less than $2,500, enhanced by two prior convictions. See Tex.

Health & Safety Code Ann. § 481.115 (West 2010), Tex. Penal Code Ann.

§ 31.03 (West Supp. 2016). Appellant pleaded guilty in both cases pursuant to

      1
       See Tex. R. App. P. 47.4.
plea bargains, and in accordance with the plea bargains, Appellant was

sentenced to six years’ imprisonment for the possession conviction and 18

months’ imprisonment for the theft conviction. The trial court’s certification of his

right to appeal in each case states that this “is a plea-bargain case, and the

defendant has NO right of appeal” and that “the defendant has waived the right of

appeal.” See Tex. R. App. P. 25.2(a)(2).

      By letter dated July 11, 2016, we notified Appellant his appeals could be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before July 21, 2016, showing

grounds for continuing the appeal.      See Tex. R. App. P. 25.2(d), 44.3.        No

response has been filed.

      In accordance with the trial court’s certifications, we therefore dismiss

Appellant’s appeals. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 18, 2016




                                         2